Citation Nr: 1740981	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for thoracolumbar strain.

2.  Entitlement to a rating in excess of 10 percent for synovitis and right knee strain.  

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.  

4.  Entitlement to a compensable rating for gastritis.  

5.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 1990 and on active duty for training from January 31, 1991, to February 13, 1991.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Board hearing was held in November 2014.  

In April 2015, the Board remanded the Veteran's claims for additional development.  

The issues of entitlement to an increased rating for thoracolumbar strain, synovitis and right knee strain, radiculopathy of the left lower extremity, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's gastritis is not manifested by any objective symptomatology.  


CONCLUSION OF LAW

The criteria for a compensable percent rating for gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, records from the Social Security Administration (SSA), and the Veteran's vocational rehabilitation records have been obtained. 

With regard to the claim being decided herein, the Board remanded the claim to obtain additional evidence and afford the Veteran a VA examination.  The AOJ obtained the Veteran's vocational rehabilitation records and records from SSA.   AVA examination was also conducted.  Neither the Veteran nor his representative has asserted that there are any outstanding records.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran submitted a claim for an increased rating for his gastritis in March 2009.  The claim was denied in a July 2009 rating decision.  The Veteran disagreed with the denial and this appeal ensued.

The Veteran's gastritis is rated as noncompensably disabling pursuant to Diagnostic Code 7307.  See 38 C.F.R. § 4.114.

Under Diagnostic Code 7307, for hypertrophic gastritis (identified by gastroscope), a 10 percent evaluation is assigned for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  A 30 percent evaluation is assigned for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent evaluation is assigned for chronic hypertrophic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  See 38 C.F.R. § 4.114, Diagnostic Code 7307 (2016).

At a VA examination in June 2009, the Veteran reported that he has episodes of vomiting ten times per month.  The Veteran denied a history of hospitalizations or surgery, periods of incapacitation due to stomach or duodenal disease, episodes of abdominal colic, nausea or vomiting, and abnormal distention, gastric surgery, history or hospitalization or surgery, and episodes of hematemesis or melena.  He endorsed a history of nausea and vomiting several times per week.  There were no signs of significant weight loss or malnutrition or signs of anemia.  Following a physical examination, the examiner diagnosed gastritis with no effect on the Veteran's usual occupation or activities of daily living except for pain.  

VA outpatient treatment reports reflect that the Veteran used Omeprazole for his stomach condition.  

The Veteran testified at the Board hearing in November 2014 that he was not diagnosed with ulcers but he endorsed bleeding with stools.  He indicated that this was due to hemorrhoids.  He reported treatment with Omeprazole.   

At a VA examination in February 2016 VA examination, the examiner indicated that Veteran's gastritis had not been confirmed by X-ray or endoscopy.  The Veteran endorsed acid reflux, particularly at night.  He reported daily use of Omeprazole for his stomach.  The examiner noted that the Veteran began throwing up blood in 2011 and thereafter underwent an esophagogastroduodenoscopy (EGD) which was normal.  The Veteran reported that there have been no recurrences and he endorsed occasional vomiting and abdominal pain when constipated.  The examiner noted that the Veteran had four or more episodes per year of severe symptoms lasting less than a day, periodic abdominal pain, and recurrent vomiting four or more times per year lasting less than a day.  The examiner indicated that the Veteran did not have any incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  An upper endoscopy performed in February 2012 was reported to have been normal.  The examiner indicated that there is no documentation found in the Veteran's medical records to substantiate any stomach complaints since the normal EGD in February 2012.  The examiner concluded that the Veteran's complaints are from gastroesophageal reflux disease (GERD) and not gastritis.  

In an addendum opinion in November 2016, the February 2016 VA examiner indicated that the Veteran's GERD is less likely than not the result of his pain medication for his service-connected back disability.  The examiner's rationale is that GERD is not caused by pain medication; rather, it is caused by the relaxation of the lower esophageal sphincter allowing stomach contents to reflux into the esophagus.  Gastritis is irritation of the stomach lining which can be caused by certain pain medication.  She noted that GERD and gastritis are not the same condition.  

Based on the foregoing evidence, the Board finds that a compensable rating is not warranted for gastritis.  The evidence as reported above reflects that there are no objective symptoms associated with the Veteran's service-connected gastritis.  Moreover, an upper endoscopy did not substantiate gastritis in 2012.  The most recent examiner indicated that the Veteran's reported stomach symptoms are related to GERD and not gastritis and the examiner provided a rationale for why GERD is not related to the Veteran's use of pain medication for his back disability.  As such, the Veteran's gastritis does not warrant a compensable rating at any time during the pendency of the appeal and no other relevant Diagnostic Codes are applicable in this case.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable rating for gastritis is denied.


REMAND

A review of the claims file reveals that a remand is once again necessary with regard to the remaining claims on appeal.  

With regard to the claims for increased ratings for thoracolumbar strain and synovitis and right knee strain, the Veteran was last afforded VA examinations for these disabilities in July 2014.  Subsequent to the July 2014 VA orthopedic examinations, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous VA examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, new examinations are necessary to decide the claims.  Neurological impairment, including due to radiculopathy, remains inextricably intertwined with the thoracolumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Board also observes that the development and readjudication of the Veteran's appeal for increased ratings may affect his combined evaluation during the appeal period under consideration for the TDIU claim.  As such, the increased rating issues are inextricably intertwined, and adjudication of the Veteran's TDIU appeal must be deferred at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, VA outpatient treatment reports dated through September 2014 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Determine whether any additional VA treatment records exist and, if so, obtain the Veteran's VA treatment records dated since September 2014.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the current nature and severity of the service-connected lumbar spine and right knee disabilities, in connection with the claim for TDIU.  Any clinically indicated tests should be accomplished, and reported. 

Range of motion testing should be accomplished and reported for the thoracolumbar spine and right knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, and pain or flare-ups in terms of additional degrees of limitation of motion.  

Furthermore, the examiner should discuss the severity of associated neurological impairment, aside from any orthopedic impairment shown -- including, but not limited to his service-connected left lower extremity radiculopathy (sciatic nerve).  The examiner is requested to describe sciatic radiculopathy and any other distinguishable form of radiculopathy.

The examiner should also note the impact of the Veteran's service connected condition(s) on his ability to obtain or maintain substantially gainful employment.

The examiner must review the complete file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

Inform the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


